ON MOTION TO DISMISS
WESTERFIELD, J.
Plaintiff has appealed suspensively from a judgment on a rule to tax costs. Defendant moves to dismiss upon the ground that the amount is below the jurisdiction of this court, and the judgment on rule inseparable from the judgment upon the main demand, from which only a devolutive, and not a suspensive appeal, was taken.
The appeal must be dismissed. A judgment upon a rule to tax Costs is not a final judgment. Morries vs. Zeller, 4th Orl. App. 411. It is interlocutory and forms part of the original judgment. It need not be signed. Norries vs. Zeller (supra).
Irreparable injury is not averred and is not present because a suspensive appeal from the original judgment would have suspended the collection of the costs fixed under the rule to tax them. Block vs. Papania, 4th Orl. App. 417. No separate appeal lies from a judgment on rule to tax costs. Iron Works Co. vs. Reuss, 40 La. Ann. 121, 3 South. 500; State ex rel. vs. Lazarus, 40 La. Ann. 856, 5 South. 289.
The appeal will be dismissed.